Citation Nr: 9929937	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-27 154	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition. 

2.  Entitlement to a compensable evaluation for residuals of 
right fibula fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 RO 
decision which denied service connection for a bilateral knee 
disability including degenerative joint disease.  The RO also 
granted service connection for residuals of a right leg 
fibula fracture and assigned a noncompensable rating; the 
veteran appeals for a higher evaluation.  A personal hearing 
at the RO was held in October 1997.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a bilateral knee 
disability.  

2.  The veteran's service-connected residuals of a fracture 
of the right distal fibula are currently asymptomatic.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral knee condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp 1999).

2.  The criteria for a compensable rating for service-
connected residuals of a fracture of the right distal fibula 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp.1999); 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5271 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from November 
1961 to November 1964.  A review of his service medical 
records reveals that on examination for entrance purposes in 
November 1961, his lower extremities were listed as 
clinically normal.  In July 1962, the veteran was seen after 
he twisted his ankle when landing during a jump.  Swelling 
and tenderness over the right lateral malleolus was noted.  
An X-ray of the right leg and ankle revealed a fracture of 
the right distal fibula without displacement.  He was placed 
in a short leg walking cast for several weeks.  In September 
1962, it was noted the injury was healed and no further 
treatment was required.  On separation examination in 
September 1964, no abnormalities of the lower extremities 
were noted.  On the accompanying report of medical history, 
it was noted that he had no complaints or sequela following 
his right leg fracture in July 1962.  

Post-service medical records are negative for complaints or 
treatment for residuals of a fracture of the right fibula.  

A private treatment record from November 1991 shows that the 
veteran reported a history of chronic right knee problems.  
On physical examination, no swelling was noted.  The veteran 
had no pain on passive motion.  Point tenderness along the 
medial aspect of the right knee was present.  It was noted 
that the veteran was frequently required to kneel during his 
work as a repairman.  The diagnostic impression was 
questionable bursitis.  

A March 1992 private treatment record reveals that the 
veteran had bilateral knee pain that increased with movement.  
He reported that he had crackling of the knees and that his 
legs occasionally gave out on him.  No swelling of the knees 
was observed.  He had full range of motion with slight 
crepitus in both knees.  Minimal laxity was noted.  The 
diagnostic impression was knee pain, maybe secondary to 
degenerative joint disease or previous trauma.  

A March 1992 X-ray of both knees revealed no evidence of 
fracture or dislocation.  Joint spaces and osseous 
mineralization appeared within normal limits.  The veteran 
continued to complain of knee pain in April 1992.

The veteran underwent a magnetic resonance imaging (MRI) of 
the left knee in May 1992.  Test results revealed an 
extensive tear of the medial meniscus.  Slight degenerative 
changes were also noted.  

A June 1992 private medical record shows that the diagnosis 
was torn left medial meniscus.  The veteran was scheduled for 
left knee arthroscopy and arthrotomy surgery in July 1992.  

Private treatment records from July 1992 and November 1992 
show routine follow-up treatment for the veteran's post-
operative left knee.  

A February 1993 X-ray of the veteran's left knee revealed a 
small joint effusion along with minimal spurring of the 
patellar joint margins.  No acute fractures or lytic lesions 
were noted.  Cartilage spaces were normal in diameter.  

A private medical record from February 1993 shows that the 
veteran had marked patellofemoral crepitus in the left knee.  
Range of motion was normal with no effusion.  The diagnosis 
was degenerative joint disease of the left patella.  

A March 1994 private treatment record shows that the veteran 
reported popping in his left knee and swelling in his foot.  
On physical examination, it was noted that he had mild 
patellofemoral crepitus of the left knee.  No effusion was 
noted.  It was noted that he had full range of motion.  The 
diagnosis was mild degenerative joint disease of the left 
knee.  

The veteran reported popping and sharp pain in both knees 
during a July 1995 private clinic visit.  He stated that his 
right knee was giving way.  The examiner noted that the right 
knee had effusion with moderate crepitus.  Crepitus was noted 
of the left knee also.  

In June 1996, the veteran filed a claim for VA compensation, 
asserting that he broke both legs in service.

A medical record from June 1996 shows he continued to 
complain of bilateral knee pain.

On VA examination in October 1996, the veteran reported that 
he suffered a fracture of his left lower leg during a 
parachute jump during service.  He stated that he also 
sprained his right ankle.  He denied fracturing his right 
leg.  The veteran related that the left leg fracture was 
treated with casting and the right ankle sprain was treated 
conservatively.  He denied current symptomatology related to 
his right ankle or left lower leg in the region of the 
fracture.  He reported progressive pain, swelling, and 
discomfort of both knees, especially on the left.  He 
recounted his history of arthroscopic surgery to the left 
knee.  He stated that both knees swelled and were drained on 
multiple occasions.  On physical examination, it was noted 
that he had an obvious antalgic gait with his right knee 
snapping back into recurvatum.  The examiner related that the 
appearance of the knees was consistent with arthritis.  Range 
of motion was full for both flexion and extension; however, 
full flexion caused him pain on both sides.  A marked amount 
of crepitus was also noted.  He had a moderate size knee 
effusion on the right and no evidence of effusion on the 
left.  Quadriceps strength was very much limited due to pain.  
The examiner noted atrophy of the quadriceps, bilaterally.  
Palpation of the left tibia did not produce pain.  The 
veteran demonstrated full and painless range of motion of 
both ankles with no crepitus and good strength.  X-rays of 
both knees revealed slight to moderate degenerative joint 
disease.  X-rays of the left tibia showed slight periosteal 
elevation in the medial aspect of the distal tibia.  No other 
abnormality was noted.  The diagnoses were history of 
previous fracture of the left tibia during a parachute jump, 
history of previous right ankle sprain during service, and 
moderately severe degenerative joint disease of both knees.  
The examiner noted that the relation of degenerative joint 
disease of the knees to the prior left tibial fracture was 
suspect.  The examiner remarked that the nature of the 
veteran's in-service injury would not normally serve as an 
underlying risk factor for degenerative joint disease of the 
knees.  It was noted that he was incapacitated to a mild 
degree from arthritis of the knees.  

In a March 1997 statement in support of his claim, the 
veteran related that the hard impact from his in-service 
parachute jumps caused him to injure his leg and also 
affected his ankle and knees.  

A private treatment record dated in April 1997 notes that the 
veteran complained of left anterior knee pain.  Range of 
motion was 0 to 110 degrees.  It was noted that 
patellofemoral crepitus was the main source of his 
discomfort.  X-rays revealed mild osteoarthritis, with little 
change since 1993.  

In August 1997, the veteran submitted abstracts from three 
case studies which gave general information related to 
anterior cruciate ligament injuries and the biomechanics of 
the knee during parachute landing falls.  

A private treatment record dated in September 1997 shows that 
the veteran was seen for follow-up of his left knee pain.  On 
examination of his knees, it was noted that he had no 
swelling, discoloration, or increased warmth.  Quadriceps 
atrophy was noted.  Range of motion was unrestricted.  The 
examiner observed patellofemoral pain on manipulation with 
the leg in extension.  The veteran demonstrated medial joint 
line tenderness.  The examiner noted that the majority of his 
symptoms were possibly due to the quadriceps atrophy and when 
such was restored the knee mechanics would improve.  It was 
recommended that the veteran participate in physical therapy.  

During an October 1997 RO hearing, the veteran testified that 
he suffered a broken right fibula and a sprained ankle on a 
military parachute jump.  He related that his right leg gave 
out on him and he was currently unable to climb stairs or 
ladders.  He stated that his knees ached while he was on 
active duty but he did not pay attention to the pain.  He 
said that he went to sick call for knee discomfort and his 
knees were wrapped with an ace bandage.  He indicated that he 
performed over 20 parachute jumps during his active service.  
The veteran claimed that he would submit medical records from 
his doctor noting a connection between his in-service 
parachuting and his current knee condition.  

Medical records from December 1997 show the veteran was seen 
for right knee arthritis.

In a December 1997 statement, the veteran indicated that he 
suffered a fracture to his left leg during military jump 
training school.  He stated that he later sprained his right 
leg during parachute jumps with field packs of 90 pounds or 
more.  He noted that he had constant problems with his knees 
throughout his military career.  He maintained that he 
received post-service treatment for his knee condition in 
1975 when he had to have his knees drained.  The veteran 
contended that both of his legs were injured during jump 
training school and his knee condition was aggravated by 
further jumps.  

In an April 1998 decision, the RO denied service connection 
for residuals of a left leg injury.  The veteran was notified 
and did not appeal the determination.  

On VA examination in August 1998, the veteran stated that he 
fractured his right fibula during military service as a 
paratrooper.  He said that he had discomfort of a dull, 
aching nature in the right distal fibula.  It was noted that 
the veteran limped, favoring his right side.  Weakness and 
stiffness were also noted.  The veteran reported that his 
ankle was warm, swollen, and felt as if it would give way 
beneath him.  He indicated that he could not climb stairs or 
ladders due to leg and knee pain.  He stated that he could 
not walk rapidly or stand in one spot for more than half an 
hour.  The veteran related that he noted a burning sensation 
in the distal right leg when he was fatigued.  On physical 
examination, no increased heat or swelling was noted over the 
distal right leg.  Slight tenderness was noted on an area of 
thickening over the distal fibula, 6 inches above the lateral 
malleolus.  No associated swelling was noted.  Range of 
motion of the ankle was full and normal.  The diagnostic 
impression was post fracture of the distal right fibula.  

II.  Analysis

A.  Service connection for a bilateral knee condition.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310.

The veteran claims service connection for a bilateral knee 
condition (degenerative joint disease) which he contends 
began during his duties as a paratrooper in service.  His 
claim presents the threshold question of whether he has met 
his initial burden of submitting evidence to show that his 
claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no duty on the part of the VA to assist him with his claim, 
and the claim must be denied.  38 U.S.C.A. § 5107(a); Grivois 
v. Brown, 6 Vet. App. 136 (1994).  For the veteran's claim 
for service connection to be plausible or well grounded, it 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent 
medical evidence of causality is also required when it is 
claimed that a condition is secondary to an established 
service-connected disability.  Libertine v. Brown, 9 Vet.App. 
521 (1996).

Service medical records from the veteran's 1961-1964 period 
of active duty show that in 1962 he twisted his right ankle 
when landing during a parachute jump.  X-rays of the right 
leg and ankle revealed a fracture of the right distal fibula 
near the ankle.  The injury healed and he was returned to 
duty.  The 1964 service separation examination was negative 
for abnormalities of the lower extremities.  The service 
medical records are entirely negative for findings of a knee 
condition.  The first post-service medical evidence of record 
which shows a disorder of either knee is from 1991, many 
years after discharge from active duty.  The veteran was seen 
for right knee problems in 1991.  Private medical records 
show that he underwent knee surgery for a tear of the left 
medial meniscus in 1992.  Other records from 1992 to 1997 
show continued left and right knee symptoms which were 
attributed to degenerative joint disease.  During the 1997 RO 
hearing, the veteran claimed that he would submit medical 
records which noted a relationship between his current 
bilateral knee condition and service; however, he failed to 
produce such medical evidence.  

In this case, there is no medical evidence linking the 
current bilateral knee condition, including degenerative 
joint disease, to any incident of service or to the 
established service-connected residuals of the right distal 
fibula fracture.  Without such medical evidence of linkage, 
the claim is not well grounded.  Libertine, supra; Caluza, 
supra.  The veteran's statements that he has degenerative 
joint disease of both knees as a result of his duties as a 
paratrooper during service are not sufficient to make his 
claim well grounded, because he is a layman and is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that the 
veteran submitted abstracts of three case studies regarding 
knee disabilities and the biomechanics of the knee during a 
parachute fall.  However, the general information contained 
in the case studies is not specifically related to the 
veteran's bilateral knee condition and is not competent 
medical evidence of causality to make his claim well 
grounded.  

In the absence of competent medical evidence showing a nexus 
between service (or the established service-connected 
residuals of a right distal fibula fracture) and the 
veteran's bilateral knee condition, the claim for service 
connection must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Libertine, supra; Caluza, supra; Grivois, supra.  


B.  Evaluation of service-connected residuals of a fracture 
of the right fibula.  

The veteran's claim for a compensable rating for service-
connected residuals of a fracture of the right distal fibula 
is well grounded, meaning plausible.  The file shows that the 
RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

A 10 percent rating is assigned for an impairment of the 
tibia and fibula when there is malunion with slight ankle or 
knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Limitation of motion of an ankle is rated 10 percent when 
moderate.  38 C.F.R. § 4.71a, Code 5271.  When these 
requirements for a compensable rating are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.  

During service the veteran suffered a fracture to the right 
distal fibula near the ankle.  Post-service medical records 
are negative for treatment of residuals of a fracture of the 
right fibula.  During the 1996 VA examination, the veteran 
denied that he suffered a right leg fracture in service and 
reported no current symptomatology related to the right leg 
or ankle.  The more recent evidence, including the 1998 VA 
examination, shows that the veteran had slight tenderness on 
an area of thickening over the right distal fibula with no 
associated swelling.  No malunion or functional impairment 
was noted.  The veteran has offered recent complaints of 
discomfort and stiffness of the right ankle; however, range 
of motion of the ankle was full and normal on examination in 
1998.  Functional loss due to pain, supported by adequate 
pathology, is not shown.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

The medical evidence shows no malunion of the right fibula, 
let alone slight ankle disability associated with malunion, 
as required for a 10 percent rating under Code 5262.  No knee 
impairment associated with the old fracture is shown.  
Moderate limitation of ankle motion, as required for a 10 
percent rating under Code 5271, also is not shown.  As the 
requirements for a compensable rating under these codes are 
not met, a 0 percent rating is proper in accordance with 38 
C.F.R. § 4.31.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for compensable evaluation for residuals of a fracture 
of the right fibula must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Service connection for a bilateral knee condition is denied.  

A compensable evaluation for residuals of a right fibula 
fracture is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 


